DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. The instant application is a CON of 15/622,931, now U.S. Patent No. 10,633,635.
2. Claims 21-33 are examined in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,633,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of producing a functional beta cell uses the same cell culture components to mature an immature pancreatic beta cell into a mature functional beta cell, i.e. a functional beta cells which expresses insulin.
Further dependent claims 21-33 have the same limitations in culturing method, suspension and at the air liquid interface and use the same components as instantly claimed, T3/T4 and DEA/AZT as claimed in 2-43 of ‘635.
The instant application was filed as a CON and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 28, 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (U.S. Patent No. 10,006,006 B2, published as US 2015/0329828 A1 on 11/19/2015) in view of Xu et al. (2014, EMBO J., Vol. 33, pgs. 2157-2170).
Regarding claims 21 and 32, Rezania teaches a method of producing functional beta cells comprising culturing immature beta cells (referred to as “Stage 6 cells”) in a medium comprising:
(a) an effective amount of T3, and
(b) an effective amount of an EZH2 inhibitor (EPZ-6438),
to produce functional beta cells which express insulin (col. 7 lines 4-7 and col. 40 lines 29-38 and Table III).
Regarding claim 22, Rezania teaches that their beta cells can be screened for secretion of pancreatic hormones (col. 8 lines 21- 45 and col. 32 lines 41-55). 
Regarding claim 27, Rezania teaches that the immature beta cells are cultured at the air liquid interface (col. 40 lines 29-38).
Regarding claim 28, Rezania teaches that the immature beta cells are cultured in a suspension culture (col. 17 lines 9-12).
Regarding claim 33, Rezania teaches they can use an effective amount of T4 (col. 21 lines 3-7).

	Rezania does not teach:
	(i) using DEA.

	(i) Regarding using DEA and claim 30, Xu et al. teach that DEA is also known as DZNep, which is an inhibitor of EZH2 (pg. 2163 col. 2 parag. 2). Xu continues to teach that treating cells, with DZNep, during endocrine specification let to an approximate double of the percentage of C-peptide+ (a marker of insulin production) cells without inducing the generation of poly-hormonal cells (immature cells) pg. 2165 col. 2 parag. 1).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the EZH2 inhibitor DZNep taught by Xu for the EZH2 inhibitor EPZ-6348 taught by Rezania to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a substitution since Xu teaches that using DEA resulted in increasing insulin expressing cells without inducing poly-hormonal immature beta cells.
	There would have been a reasonable expectation of success that the DEA of Xu would work in the method of Rezania since both DEA and EPC-6348 are EZH2 inhibitors.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632